Case 1:21-cv-11493 Document 1 a 09/07/21 Page 1 of 3

~
”

FILED

IN CLERKS OFFICE

Civil Action No

UNITED STATES DISTRIQH?CQHPRT]T py 9:59
DISTRICT OF MASSACHUSETTS

Friedrich Lu, Plaintiff . DISTRICT COURT
v ISTRICT OF MASS.

Paul N Laprocina Jr, Michael J. Lepizzera Jr, Scott DeMello, Karlene Hall, Lepizzera and
Laprocina, Kurt G Stenhouse and Christopher M Anderson, TS Land Trust LLC, Roberto
Ronquillo, Jr, Thomas C Horgan, Daniel J Hogan, Mark C Concannon, Patty Wong-Murphy,
David Taylor, Matt VP McTygue, Elizabeth H Kelly, and Locke Lord LLP, Defendants
COMPLAINT
(1) The court has subject matter jurisdiction over this matter under 28 USC § 1331.
(2) There has been an incorrigible corruption ring in this district court: Chief District Judge F
Dennis Saylor IV, District Judges Patti B Saris, Denise J Casper, Indira Talwani, Leo Sorokin,
Allison D Burroughs, Senior District Judges Mark L Wolf and George A O’Toole Jr, and
Magistrate Judges Marianne B Bowler, Judith G Dein, Jennifer C Boal -- plus one district judge
plaintiff Friedrich Lu is reluctant to name due to Lu’a affinity to that judge.
(3) Conducting covert operations behind the scenes to deprive Lu’s day in Boston Municipal
Court (BMC, a Massachusetts court) are Chief Justice Roberto Ronquillo, Jr, and First Justice
Thomas C Horgan and Clerk Daniel J Hogan, First Assistant Clerk Mark C Concannon, First
Assistant Clerk in Civil Business Patty Wong-Murphy (except Ronquillo, the other four are with
BMC’s Central Division; Central Division has an additional First Assistant Clerk in Criminal

business, both of whom are under Concannon; Lu does not sue that one). These are collectively

“BMC defendants” who are all sued in their personal capacities.

(4)

(a) Scott DeMello is an associate attorney (and Karlene Hall a paralegal) of Lepizzera and
Laprocina, a law firm, whose partners and co-founders are Paul N Laprocina, Jr and Michael J
Lepizzera, Jr and whose address is 117 Metro Center Boulevard Suite 2001 Warwick, RI 02886.

Collectively they are DeMello defendants.
Case 1:21-cv-11493 Document 1 Filed 09/07/21 Page 2 of 3

(b) Based in 1209 Orange Street, Wilmington, DE 19801, TS Land Trust, LLC is engaged in
real estate. Its Boston managers in 2018 were (as well as presently are) Kurt G Stenhouse and
Christopher M Anderson.

(c) Lu v TS Land Trust LLC, BMC No 1701CV67 was commenced on Jan 10, 2017, through
an Apr 24, 2018 jury trial (verdict against Lu), and ended with Lu’s appeal dismissed on Sept 7,
2018.

(d) Despite rule and regulation that cases be heard by rotating judges and Lu’s protests that
this was not done plus his motion to recuse, Robert J McKenna, J, unlawfully presided over the
entire course of the case in collusion with BMC defendants and DeMello defendants. The
collusion also ignored Lu’s Aug 7, 2017 interlocutory appeal from denial of his motion to direct
defendant to hire local counsel’ instead Lu was promised to use the appeal fee from his appeal
from final judgment. Yet when that time arrived, BMC defendants did not send the appeal to

BMC appellate division, but dismissed the appeal.

(5)
(a) At Dallas-Texas-based Locke Lord LLP, David Taylor (Chair) and Matt VP McTygue

(Managing Partner, Boston office) pre-approved or ratified collusion of Elizabeth H Kelly
(Senior Counsel) with BMC defendants and Saylor IV, CJ of this court.

(b) As before, BMC defendants had ignored Lu’s Feb 8, 2021 notice of appeal in Lu v
LaFrazia, BMC Central Division No 2001-cv-632. Months later, firstly Kelly, due to ignorance
of established law, had BMC defendants docket that notice of appeal and backdate the docketing
to a February date. With that in hand, Kelly then moved for dismissal in Lu v Budd, US Dist Ct

(D.Mass.) No 21-cv-10352-FDS, where Saylor, CJ, delivered the fatal blow--in a one-two punch.
Case 1:21-cv-11493 Document 1 Filed 09/07/21 Page 3 of 3

(6) Count One (42 USC § 1983): Under color of state law, custom or usage, Brookline
defendants deprive Lu of right secured by Fourteenth Amendment (Due Process Clause) to the

federal constitution.

(7) Lu requests jury trial for damage (including the punitive one) and court cost.
Plaintiff: Friedrich Lu, pro se
Date: September 7, 2021

he
Email address: chi2flu@gmail.com

Address: % St Francis House, PO Box 499, Lafayette Station, Boston, MA 02112
